Exhibit 10.3




SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
November 14, 2017 is by and among DST SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), L/C Issuer and Swing Line Lender.


W I T N E S S E T H


WHEREAS, a revolving credit facility in an aggregate principal amount of
$850,000,000 has been established in favor of the Borrower pursuant to the terms
of that certain Credit Agreement dated as of October 1, 2014 (as amended by that
certain First Amendment to Credit Agreement dated as of June 5, 2015, the
“Credit Agreement”) among the Borrower, the Lenders identified therein (the
“Lenders”) and the Administrative Agent;


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to modify certain provisions contained therein; and


WHEREAS, the Required Lenders have agreed to amend the Credit Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement
(including as amended hereby).


2.    Amendments. Subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:


(a) The definition of “Note Purchase Agreement” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Note Purchase Agreements” means (a) that certain Note Purchase Agreement dated
as of August 9, 2010 among the Borrower and the Purchasers referred to therein
(the “2010 Note Purchase Agreement”), (b) that certain Master Note Purchase
Agreement to be dated on or about November 14, 2017 among the Borrower and the
Purchasers referred to therein (the “2017 Note Purchase Agreement”) and (c) any
other note purchase agreement entered into by the Borrower to the extent the
Indebtedness incurred thereunder is otherwise permitted by this Agreement (each
such other note purchase agreement, a “New Note Purchase Agreement”), in each
case as amended, modified, restated, amended and restated or supplemented from
time to time in accordance with the terms hereof.
(b)    Subclause (i) of Section 7.09 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


(i)    the restrictions set forth in Section 10.4 of each of the 2010 Note
Purchase Agreement and the 2017 Note Purchase Agreement and restrictions on
Liens in any New Note Purchase Agreement that are substantially the same as (and
in any event not materially more restrictive to the Borrower, in the aggregate,
than) those in the 2010 Note Purchase Agreement and the 2017 Note Purchase
Agreement (as determined in good faith by a Responsible Officer of the
Borrower), so long as each such Note Purchase Agreement permits the Borrower to
grant Liens to secure the obligations under this Agreement if the Borrower makes
effective provisions at the same time Liens are granted to secure the
obligations under this Agreement to equally and ratably secure the Indebtedness
under such Note Purchase Agreement.
    
3.    Conditions Precedent. This Amendment shall become effective upon the
receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Administrative Agent and the Required Lenders.


4.    Representations and Warranties. The Borrower hereby represents and
warrants that (a) it has the requisite corporate power and authority to execute,
deliver and perform this Amendment, (b) it is duly authorized to, and has been
authorized by all necessary corporate action to, execute, deliver and perform
this Amendment, (c) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
it of this Amendment, (d) the execution, delivery and performance by it of this
Amendment do not and will not conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries or any indenture or other
material agreement or instrument to which any such Person is a party or by which
any of its properties may be bound or the approval of any Governmental Authority
relating to such Person except as could not reasonably be expected to have a
Material Adverse Effect, (e) the representations and warranties contained in
Article V of the Credit Agreement (and, with respect to Section 5.06(a) of the
Credit Agreement only, after giving effect to this Amendment) are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date (except for those which expressly relate to an earlier date)
and (f) no Default or Event of Default exists under the Credit Agreement on and
as of the date hereof and after giving effect to this Amendment, or will occur
as a result of the transactions contemplated hereby.


5.    No Other Changes; Ratification. Except as expressly modified or waived
hereby, all of the terms and provisions of the Credit Agreement (including
schedules and exhibits thereto) and the other Loan Documents shall remain in
full force and effect. The term “this Agreement” or “Credit Agreement” and all
similar references as used in each of the Loan Documents shall hereafter mean
the Credit Agreement as amended by this Amendment. Except as herein specifically
agreed, the Credit Agreement is hereby ratified and confirmed and shall remain
in full force and effect according to its terms. This Amendment shall be
effective only to the extent specifically set forth herein and shall not (i) be
construed as a waiver of any breach or default other than as specifically waived
herein nor as a waiver of any breach or default of which the Lenders have not
been informed by the Borrower, (ii) affect the right of the Lenders to demand
compliance by the Borrower with all terms and conditions of the Credit Agreement
in all other instances, (iii) be deemed a waiver of any transaction or future
action on the part of the Borrower requiring the Lenders’ or the Required
Lenders’ consent or approval under the Credit Agreement, or (iv) be deemed or
construed to be a waiver or release of, or a limitation upon, the Administrative
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other document executed or delivered in connection therewith,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.


6.    Counterparts; Facsimile/Email. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or electronic mail by any
party hereto shall be effective as such party’s original executed counterpart.


7.    Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.


8.    Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.




[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


BORROWER:                DST SYSTEMS, INC.,
a Delaware corporation




By:    /s/ Gregg Wm. Givens        
Name:    Gregg Wm. Givens        
Title:    Senior Vice President, Chief    
Financial Officer and Treasurer    






ADMINISTRATIVE AGENT
AND LENDERS:
BANK OF AMERICA, N.A.,
as Administrative Agent





By:    /s/ Kelly Weaver        
Name:    Kelly Weaver            
Title:    Vice President            


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




By:    /s/ Jeannette Lu            
Name:    Jeannette Lu            
Title:    Director            


BANK OF THE WEST
as a Lender




By:    /s/ Helen Jorski            
Name:    Helen Jorski            
Title:     Vice President            




BMO HARRIS BANK, N.A.
as a Lender




By:    /s/ David Hunt        
Name:    David Hunt        
Title:    Director        


BOKF, NA
as a Lender




By:    /s/ John P. Mills        
Name:    John P. Mills        
Title:    Senior Vice President    


CIBC BANK USA f/k/a THE PRIVATEBANK
AND TRUST COMPANY
as a Lender




By:    /s/ Cliff Chaitman    
Name: Cliff Chaitman        
Title: Managing Director    


COMMERCE BANK
as a Lender




By:    /s/ Jeffrey M. Turner    
Name:    Jeffrey M. Turner    
Title:    Vice President        










COMPASS BANK
as a Lender




By:    /s/ Raj Nambiar        
Name:    Raj Nambiar        
Title:    Sr. Vice President    


JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ Daglas Panchal    
Name:    Daglas Panchal        
Title:    Executive Director    






THE ROYAL BANK OF SCOTLAND PLC.
as a Lender




By:    /s/ Stephen Leach    
Name:    Stephen Leach        
Title:    Director        






SUNTRUST BANK,
as a Lender




By:    /s/ Carlos Cruz        
Name:    Carlos Cruz        
Title:    Vice President        


U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:    /s/ Tim Landro        
Name:    Tim Landro        
Title:    Vice President        




UMB BANK N.A.,
as a Lender




By:    /s/ Corey Miller        
Name:    Corey Miller        
Title:    Senior Vice President    


    


WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender




By:    /s/ Damon Bodenhamer    
Name:    Damon Bodenhamer    
Title:    Vice President        




CHAR1\1552919v3